Case 2:08-cv-12076-VAR-EAS ECF No. 22 filed 05/27/20    PageID.973   Page 1 of 3




                   UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTICT OF MICHIGAN
                         SOUTHERN DIVISION

STEPHEN JOHNSON, JR.,

       Petitioner,                         Case No. 08-12076
                                           Honorable Victoria A. Roberts
v.

HUGH WOLFENBARGER,

     Respondent.
___________________________/


     ORDER: (1) RESCINDING ORDER OF REFERENCE [ECF No. 21];
         and (2) STRIKING PETITIONER’S MEMORANDUM OF
      LAW IN SUPPORT OF EVIDENTIARY HEARING [ECF No. 20]


       On May 12, 2008, Stephen Johnson, Jr. filed a petition for writ of

habeas corpus. Johnson subsequently filed a motion for evidentiary

hearing.

       In August 2009, the Court denied Johnson’s motion for evidentiary

hearing without prejudice, finding that Johnson failed to provide the

necessary evidence showing that a hearing would shed new light on his

claims, and that the Court could adjudicate his legal claims without taking

additional evidence. The Court said that it would reconsider Johnson’s

motion if it determines at a later time that an evidentiary hearing is
Case 2:08-cv-12076-VAR-EAS ECF No. 22 filed 05/27/20     PageID.974   Page 2 of 3




necessary, and that Johnson need not file any additional motions regarding

this issue.

      Nearly two years later, on June 28, 2011, the Court entered an order

denying Johnson’s habeas petition and entered judgment in favor of the

Respondent.

      Johnson exhausted his appeals, with the United States Supreme

Court denying his petition for writ of certiorari in October 2012.

      In July 2019, Johnson filed a “Memorandum of Law in Support of

Evidentiary Hearing.”

      The Court referred the Memorandum to Magistrate Judge Elizabeth

A. Stafford. After reconsideration, the Court RESCINDS the Order of

Reference to Judge Stafford [ECF No. 21].

      The Court STRIKES Johnson’s Memorandum of Law in Support of

Evidentiary Hearing [ECF No. 20].

      Although the Court said it would reconsider Johnson’s motion for

evidentiary hearing if it determined, at a later time, that an evidentiary

hearing was necessary, the time for reconsideration has passed.

Judgment entered against Johnson long ago, and Johnson exhausted his

appeals. This case is closed and final. If Johnson has new issues to raise,




                                       2
Case 2:08-cv-12076-VAR-EAS ECF No. 22 filed 05/27/20     PageID.975   Page 3 of 3




he must file a motion in the Sixth Circuit for authorization to file a second or

successive habeas petition.

      IT IS ORDERED.


                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

Dated: May 27, 2020




                                       3
